Order entered August 20, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00510-CV

                            JACOLBY ANDERSON, Appellant

                                              V.

                    LONESTAR PATENT SERVICES, INC., Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-00393-E

                                          ORDER
       Before the Court is the court reporter’s August 16, 2018 request for an extension of time

to file the reporter’s record. We GRANT the request to the extent that the reporter’s record

shall be filed WITHIN THIRTY DAYS of the date of this order. See TEX. R. APP. P. 35.3(c).


                                                     /s/   ADA BROWN
                                                           JUSTICE